Citation Nr: 1110995	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from February 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared at a Travel Board hearing in February 2011.  A transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran in this case contends that his obstructive sleep apnea was aggravated beyond the natural course of the disease process by his service-connected PTSD.  The claim requires further development before a final adjudication can be made.  

First, at his February 2011 Travel Board hearing, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  At present, those records are not associated with the claims file.  With regard to federal records, it is noted that VA's duty to assist is heightened when records are in the control of a government agency.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Moreover, The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) has also held, that VA must attempt to obtain Social Security Administration decisions and records which have bearing on the Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran has specifically identified sleep apnea as a condition for which he receives SSA benefits.  Thus, in an effort to ensure completeness of the record and to provide the Veteran with necessary assistance, SSA records must be obtained before any final adjudication can be made.  Additionally, there is reference made to sleep study treatment at VA facilities in Fresno and Los Angeles, California; however, the detailed reports of this treatment do not appear in the claims file.  Thus, any pertinent and outstanding VA records should be added to the file (particularly those pertaining to sleep study or the treatment of OSA).  

The Veteran further contends that he has not had an adequate compensation and pension examination addressing the contended relationship between OSA and PTSD.  In reviewing the record, there does not appear to be an examination which specifically addresses a causal or aggravating relationship between the two disorders.  In support of his claim, the Veteran submitted a letter dated in February 2011 from his psychiatrist, who makes some linkage between PTSD and OSA; however, the extent of a relationship is not clear.  Indeed, the psychiatrist seems to indicate that OSA causes PTSD symptoms to worsen.  

In light of the above, the Veteran should be scheduled for a comprehensive VA examination to determine the etiology of his obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has had sleep studies performed at VA facilities near his home, and he feels the facilities there make it difficult for him to get a comfortable night's sleep.  Per the Veteran's request, he would prefer any additional sleep studies to be performed at the VA Medical Center in Los Angeles, as his experience there was more positive.  If feasible and amenable to the Veteran, any additional sleep studies should be performed at the Los Angeles facility.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, copies of records from SSA should be obtained and added to the claims file.  Additionally, any outstanding VA records (especially those documenting sleep studies and OSA treatment) should be located and added to the claims file.  

2.  Schedule the Veteran for a comprehensive VA examination for the purposes of determining the etiology of obstructive sleep apnea.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that obstructive sleep apnea was caused or aggravated beyond the natural course of the disease process by service-connected PTSD.  A detailed rationale must accompany any conclusions reached in the examination report.  Additionally, should a sleep study be needed, the Veteran should be contacted and asked if he would prefer to have the sleep study conducted at the VA Medical Center in Los Angeles or nearer to his home.  If feasible, schedule such an examination at the VA Medical Center of the Veteran's preference.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


